DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 8 and 9, the phrase "preferably" and “especially” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 11 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink (US 2010/0064923).
Fink discloses in figures 1a – 6 an igniter for a gas generator, comprising a pole body (1) having at least one connection pin (6, 14), a retaining ring (8) and an insulation ring (9, 15), wherein the insulation ring spaces the at least one connection pin apart from the retaining ring and electrically insulates it from the same, and wherein the retaining ring consists of a metal and the insulation ring consists of a plastic (claim 1). the igniter comprises a fastening portion (21, 22) made from plastic which is separate from the insulation ring and into which at least portions of the at least one connection pin are embedded (claim 2). an outer peripheral surface of the insulation ring and an inner peripheral surface of the retaining ring  and/or an outer peripheral surface of the connection pin and an inner peripheral surface of the insulation ring have complementary textures (figure 6) (claim 3). the insulation ring includes a through-opening through which an igniter-side end of the connection pin (6) extends, wherein preferably another connection pin (14) is fastened to the retaining ring in an electrically conducting manner (claim 4). the insulation ring is a prefabricated component part (claim 6). the insulation ring is produced by injection-molding or casting a plastic material into a clearance between the retaining ring and the connection pin; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (claim 7). at least one connection pin (6) is formed of two separate component parts, a first contact portion (27) and a second contact portion (34), which are tightly connected, especially welded, soldered or glued, to each other in an electrically conducting manner (claim 8).
Regarding claims 9 – 19 the structural limitations have been recited and rejected in claims 1 – 4 and 6 – 8; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 6,343,000).
Yokoyama discloses in figure 2 an igniter for a gas generator, comprising a pole body (figure 2) having at least one connection pin (24a, 24b), a retaining ring (22) and an insulation ring (27), wherein the insulation ring spaces the at least one connection pin apart from the retaining ring and electrically insulates it from the same, and wherein the retaining ring consists of a metal and the insulation ring consists of a plastic (claim 1). the insulation ring includes two through-openings (figure 2) through which the igniter-side ends of two juxtaposed connection pins extend (claim 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614